Order unanimqusly affirmed without costs. Memorandum: Respondents seek reversal of an order of Family Court which terminated their parental rights on the ground that they are presently and for the foreseeable future unable by reason of mental illness to provide proper and adequate care for their *951two children. As ground for reversal, respondents argue that their right to counsel was abridged because their counsel were not present at their court-ordered psychiatric examinations. Although respondents were entitled to have their counsel present at the court-ordered psychiatric examinations if they so requested (see, Matter of Alexander L., 60 NY2d 329, 332), there is no showing that they made any such request (see, Matter of Kevin R., 112 AD2d 462, lv denied 67 NY2d 602). Further, respondents have failed to demonstrate that counsel’s failure to attend the examinations rendered their assistance as counsel ineffective.
The record demonstrates that Family Court’s determination terminating respondents’ parental rights was supported by "clear and convincing proof’ (Social Services Law § 384-b [3] [g]) that respondents are presently and for the foreseeable future unable by reason of mental illness to provide proper and adequate care for their children (Social Services Law § 384-b [4] [c]). (Appeal from order of Erie County Family Court, Notaro, J.—permanent neglect.) Present—Boomer, J. P., Green, Pine, Lawton and Davis, JJ.